


110 HR 6809 IH: To award grants to assist public schools with the rising

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6809
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Hodes introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To award grants to assist public schools with the rising
		  costs of fuel for school buses and energy for school
		  buildings.
	
	
		1.Short titleThis Act may be cited as the Energy
			 for Schools Act.
		2.Grants to State
			 educational agencies
			(a)Grants to State
			 educational agenciesFrom the
			 amounts appropriated under section 8, the Secretary of Education shall award
			 grants to State educational agencies for the purpose of awarding subgrants to
			 local educational agencies to assist public schools with the increased costs of
			 fuel for school buses and energy for public school buildings in accordance with
			 sections 5 and 6.
			(b)Grant
			 ApplicationTo receive a grant under subsection (a), a State
			 educational agency shall submit an application to the Secretary in such form,
			 manner, and containing such information as the Secretary may require.
			3.Subgrants to
			 Local Educational agencies
			(a)Subgrants to
			 local educational agencies
				(1)In
			 generalA State educational agency that receives a grant under
			 section 2 shall award subgrants to local educational agencies to assist public
			 schools with the increased costs of fuel for school buses and energy for public
			 school buildings in accordance with sections 5 and 6.
				(2)Administrative
			 CostsA State educational agency that receives a grant under
			 section 2 shall use not more than 5 percent of such grant for the
			 administrative costs of carrying out the subgrant program.
				(b)Subgrant
			 ApplicationTo receive a
			 subgrant under subsection (a), a local educational agency shall submit an
			 application to the State educational agency serving such local educational
			 agency in such form, manner, and containing such information as such State
			 educational agency may require.
			4.Grants to Local
			 educational agencies
			(a)Grants to local
			 educational agenciesFrom the
			 amounts appropriated under section 8, the Secretary shall award grants to local
			 educational agencies that did not receive a subgrant under section 3 to assist
			 public schools with the increased costs of fuel for school buses and energy for
			 public school buildings in accordance with sections 5 and 6.
			(b)ApplicationTo
			 receive a grant under subsection (a), a local educational agency shall submit
			 an application to the Secretary in such form, manner, and containing such
			 information as the Secretary may require.
			5.Uses of
			 fundsA local educational
			 agency that receives a subgrant under section 3 or a grant under section 4,
			 shall use such funds to assist public schools within the jurisdiction of such
			 local educational agency—
			(1)to pay for the
			 increase in the cost of fuel for school buses that serve such public schools;
			 and
			(2)to
			 pay for the increase in the cost of energy to heat, to cool, or to provide
			 electricity to the buildings of such public schools.
			6.Distribution of
			 fundsTo the extent
			 practicable, a local educational agency that receives a subgrant under section
			 3 or a grant under section 4 shall distribute the funds allotted to cover the
			 increase in the cost of fuel for school buses to the public schools within the
			 jurisdiction of such local educational agency proportionally, based on such
			 local educational agency’s estimate of the total miles traveled by school buses
			 that serve such public schools.
		7.RegulationsThe Secretary is authorized to prescribed
			 regulations necessary to implement this Act.
		8.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		9.DefinitionsIn this Act:
			(1)In
			 generalThe terms local educational agency and
			 State educational agency have the meanings given the terms in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
			(2)Increase in the
			 cost of fuel for school busesThe phrase increase in the
			 cost of fuel for school buses means the amount of increase in the cost
			 of fuel for school buses from the date one calendar year prior to the date of
			 the enactment of this Act to the date of the enactment of this Act.
			(3)Increase in the
			 cost of energyThe phrase
			 increase in the cost of energy means the amount of increase in
			 energy prices from the date one calendar year prior to the date of the
			 enactment of this Act to the date of the enactment of this Act.
			(4)Public
			 schoolThe term public
			 school has the meaning given the term in section 5145 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7217d).
			(5)School
			 busThe term school bus means a bus or any other
			 vehicle used to transport students to and from their homes to school, or to and
			 from school-related activities and events.
			(6)SecretaryThe
			 term Secretary means Secretary of Education.
			
